Title: Daniel Brent to Thomas Jefferson, 10 January 1819
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dear Sir,
            Washington, January 10. 1819.
          
          I received your note of the 22nd of December, covering a Letter for General la Fayette, which I transmitted to the Collector of the Customs at New york immediately after it came to Hand, enclosed to mr Beasley, our Consul at Havre; and it is, I dare say, already forwarded by some vessel from the first mentioned place.
          I have just received a Letter from mr Sheldon, Secretary of our Legation at Paris, dated the 5th of November, which contains the following paragraph—“The late election of the annual fifth of the Chamber of Deputies” (General la Fayette being one of the chosen) “has left the Ministry precisely as they were before; but the liberales have gained 14 or 15 members at the expence of the ultras; and this is a good deal out of 58, the whole number elected. The elections are now free and impartial, and may be taken as a fair expression of the popular sentiment.” I have the Honour to remain, with sentiments of the Highest Respect and esteem, Dear Sir, your obedt & very humble servant,
          
            Daniel Brent.
          
        